    Case 1:10-cr-01046-VM Document 320 Filed 06/01/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X                  6/1/2020
UNITED STATES OF AMERICA           :
                                   :    10 CR 1046 (VM)
     - against -                   :
                                   :    ORDER
SHON NORVILLE,                     :
                                   :
               Defendant.          :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

        The Court sentenced defendant Shon Norville (“Norville”)

to 180 months’ imprisonment followed by 5 years’ supervised

release. (See Dkt. No. 172.) Norville is serving his sentence

at FCI Fort Dix (“Fort Dix”).

        Norville has requested immediate compassionate release

pursuant      to   18   U.S.C.    Section    3582(c)(1)(A)     (“Section

3582(c)(1)(A)”) due to the COVID-19 pandemic. (See “Motion,”

Dkt. No. 314.) Norville argues that Fort Dix is overcrowded

and unsanitary, and that inmates are incapable of social

distancing as required to prevent the spread of the virus. He

also notes that he suffers from certain medical conditions,

including acute seasonal allergies and severe sinusitis, that

increase his risk were he to contract COVID-19. (Motion at

4.1) Norville states that if released, he would reside with

family who would provide him with the necessary support to




1   The Court cites to the page numbers of the PDF filed on the docket.
    Case 1:10-cr-01046-VM Document 320 Filed 06/01/20 Page 2 of 5



reenter society and would have two jobs waiting for him.

(Motion at 12, 14-15.)

        Pursuant to the Court’s Order (see Dkt. No. 316), the

Government responded to the Motion. (See “Opposition,” Dkt.

No. 317.) The Government argues that Norville has failed to

demonstrate that extraordinary and compelling reasons justify

a    reduction    in    his   sentence,     because     Norville      has   not

established that he is at risk for severe illness, nor

demonstrated that the conditions at Fort Dix are so dangerous

as to make his circumstances “extraordinary.” The Government

next argues that a reduction in Norville’s sentence would be

unjustified under the factors set forth in 18 U.S.C. Section

3553(a) (“Section 3553(a)”), given the seriousness of his

offense. The Government points out that the Court sentenced

Norville to a term of imprisonment that was 55 months below

the bottom of the stipulated Guidelines range. The Government

also outlines all the steps taken by the Bureau of Prisons

(“BOP”) in responding to the COVID-19 pandemic.

        Before reducing a term of imprisonment or supervised

release, the Court must consider the factors set forth in 18

U.S.C.     Section     3553(a)   and    find    that   “extraordinary       and

compelling reasons warrant such a reduction.” See Section

3582(c)(1)(A)(i).        Section       1B1.13   of     the   United    States

Sentencing Guidelines (“Section 1B1.13”) provides guidance on

                                        2
    Case 1:10-cr-01046-VM Document 320 Filed 06/01/20 Page 3 of 5



the circumstances under which “extraordinary and compelling

reasons”     exist,    including,      but   not   limited   to,   serious

medical conditions. Section 1B1.13 Application Note 1(A)(i).

        The Court is not persuaded that Norville has met this

standard. The Court remains highly sympathetic to the many

fears that COVID-19 presents to incarcerated individuals, and

also      assumes,     without    deciding,        that   Norville    has

demonstrated exhaustion, despite a measure of uncertainty on

this point.2 Nevertheless, the Court finds that Norville has

not demonstrated that extraordinary and compelling reasons

warrant a reduction in sentence at this time. Norville is

relatively young, compared to the high-risk group identified

by the Centers for Disease Control and Prevention, and has

not argued that he suffers from a terminal illness or “a

serious deterioration in physical or mental health because of

the aging process.” U.S.S.G. Section 1B1.13 Application Note

1(B). Norville has also not shown that the steps taken by

Fort Dix are inadequate. Indeed, the specific division of his

facility in which he is housed (Fort Dix – Low) has had zero

confirmed     cases.    While    the   Court   understands    Norville’s




2 See Opposition at 5 (noting that Norville requested compassionate
release on April 30, 2020, and that on May 5, 2020, BOP asked him to
resubmit his request and provide more specificity as to the basis for his
request); see generally Section 3582(c)(1)(A) (requiring that an inmate
exhaust his administrative remedies before seeking action from the Court).

                                       3
 Case 1:10-cr-01046-VM Document 320 Filed 06/01/20 Page 4 of 5



concerns, it is persuaded that Fort Dix is taking precautions

as necessary. See, e.g., United States v. Brady, No. 18 CR

316,    2020   WL     2512100,    at    *3–4   (S.D.N.Y.     May    15,   2020)

(acknowledging         serious     nature      of     defendant’s       medical

conditions but denying compassionate release where conditions

stable and managed in BOP facility); United States v. Garcia,

No. 18 CR 802, 2020 WL 2468091, at *5–6 (S.D.N.Y. May 13,

2020)      (denying    compassionate        release    to    defendant     with

asthma, hypertension, and heart conditions housed in facility

with 40 documented cases of virus). Because the Court finds

that    Norville      has   not   met    the    requirements       of   Section

3582(c)(1)(A), it need not weigh the factors set forth in

Section 3553(a).

       The Court recognizes that the conditions at Fort Dix, as

at   any    correctional       facility,       conceivably     could      change

materially, such that the facility would be unable to provide

Norville     with     health   care     appropriate     to   his    needs.   If

Norville is able to present sufficient evidence supporting

such a showing, he may renew the motion at that time.

       Accordingly, it is hereby




                                        4
 Case 1:10-cr-01046-VM Document 320 Filed 06/01/20 Page 5 of 5



     ORDERED that the motion of defendant Shon Norville for

compassionate release (Dkt. No. 314) is DENIED. The Clerk of

Court is respectfully directed to send a copy of this decision

to Shon Norville.

SO ORDERED.

Dated:   New York, New York
         29 May 2020


                                  _________________________

                                        VICTOR MARRERO

                                           U.S.D.J.




                                 5
